188 F.2d 162
Daniel L. ROBERSON, Appellant,v.W. H. HIATT, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 13511.
United States Court of Appeals Fifth Circuit.
April 23, 1951.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Jr., Judge.
No appearance entered on behalf of appellant.
Harvey H. Tisinger, Asst. U. S. Atty., J. Ellis Mundy, U. S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
It appearing that, pending this appeal from a judgment denying his petition for habeas corpus, appellant has been released and that the questions the appeal raises have become moot, the judgment appealed from is reversed with directions to dismiss the petition as moot.